 


109 HR 1178 IH: To create 4 new permanent judgeships for the eastern district of California.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1178 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Thomas (for himself, Mr. Nunes, Mr. Daniel E. Lungren of California, Mr. Radanovich, Mr. Herger, Mr. Pombo, Mr. Doolittle, Mr. Cardoza, and Mr. Costa) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To create 4 new permanent judgeships for the eastern district of California. 
 
 
1.New judgeships for eastern district of California 
(a)New appointmentsThe President shall appoint, by and with the advice and consent of the Senate, 4 additional district judges for the eastern district of California. 
(b)TableIn order that the table contained in section 133(a) of title 28, United States Code, reflects the total number of permanent district judgeships authorized by virtue of subsection (a) of this section, such table is amended by striking the item relating to California and inserting the following: 
 
 
 
 
California 
Northern14 
Eastern10 
Central27 
Southern13 .  
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, including such sums as may be necessary to provide appropriate space and facilities for the judicial positions created by this section. 
 
